Citation Nr: 0942497	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  09-00 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active from May 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in 
November 2007 that granted an increased rating to 30 percent 
for bilateral hearing loss, effective on July 9, 2007.  

This matter was most recently before the Board in March 2009, 
when the case was remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  The purpose of 
the remand was to undertake additional procedural and 
evidentiary development, to include obtaining VA treatment 
records and ordering a VA examination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The service-connected bilateral hearing loss disability 
is not shown to be worse than Level VI hearing in the right 
ear or Level VI hearing in the left ear.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre- 
adjudicatory notice error non-prejudicial.  

In a September 4, 2009 decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) vacated the 
Court's decision in Vazquez-Flores and held that, in 
accordance with its decision in Paralyzed Veterans of Am. V. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
and Wilson v. Mansfield, VA Form 7-506, Notice of 
Authorization of Training and Subsistence Allowance, F.3d 
1055 (Fed. Cir. 2007), such specificity in notice as the 
Court had required was not necessary.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

Specifically, the Federal Circuit held that Wilson and 
Paralyzed Veterans eliminated the requirement for VA to 
provide veteran-specific notice, without altering the 
requirement that the notice be claim-specific.  Id.  Hence, 
in light of the Federal Circuit's decision in Vazquez-Flores, 
VA need only provide adequate generic notice in compliance 
with section 5103 (a).  

In the present case, in letters dated in August 2007, October 
2008 and April 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  

The August 2007 notice letter addressed how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.  

Additionally, the October 2008 notice letter specifically 
addressed aspects of the notice requirements of Vazquez-
Flores, and contained examples of the type of types of 
medical and lay evidence that the are relevant to 
establishing entitlement to increased compensation.  As 
noted, the claim was last adjudicated, via an SSOC, in August 
2009.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records and examination reports.  Also of record 
and considered in conjunction with the appeal are written 
statements submitted by the Veteran and his representative, 
on his behalf.  

As discussed, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any defect in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the Veteran.  

Therefore, to the extent that the action taken herein below 
is favorable to the Veteran, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  


Specific Legal Criteria

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluations.  Ratings for hearing impairment 
range from noncompensable (no percent) to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests, together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  

To evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. § 4.85, DC 6100.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Hearing tests will be conducted 
without hearing aids, and the results of above-described 
testing are charted on Table VI, Table VII, and Table VIa.  
See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86 (a).  

When the puretone threshold is 30 decibels or less at 1000 
hertz, and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment form either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).  


Analysis

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The Veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral hearing loss, currently 
evaluated as 30 percent disabling under DC 6100.  38 C.F.R. § 
4.85.  He contends that he has lost between 70 and 80 percent 
of his hearing.  

The Board has reviewed the evidence of record, and for 
reasons that will now be expressed, finds that the Veteran's 
overall level of impairment is not consistent with the 
criteria for an evaluation in excess of 30 percent for his 
bilateral hearing loss.  

Notably, VA treatment records, dated from July 2006 to March 
2009, indicate that the Veteran has been prescribed custom 
hearing aids that occasionally cause him discomfort, pain and 
aggravation.  Further, the Veteran has reported poor sound 
quality and that speech is not sufficiently intelligible 
despite the use of hearing aids.  These records were negative 
for any quantifiable audiometry results.  

On VA audiological evaluation in August 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
70
70
75
70
LEFT
60
65
75
80
70

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.  

The examiner diagnosed the Veteran with moderately-severe to 
severe mixed hearing loss in the right ear, and moderate to 
severe mixed hearing loss in the left ear.  The Board notes 
the applicability of 38 C.F.R. § 4.86(a) for rating both ears 
based on these test results.  

Further, applying these values to the rating criteria results 
in the highest numerical designations of Level VI in the 
right ear, and of Level VI in the left ear.  See 38 C.F.R. § 
4.85, Table VIa.  Application of the levels of hearing 
impairment in each ear to Table VII at 38 C.F.R. § 4.85 
produces a 30 percent rating.  

Significantly, on VA audiological evaluation in June 2009, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
65
75
70
75
71
LEFT
60
65
70
80
69

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.  

The examiner diagnosed the Veteran with moderately severe to 
severe mixed hearing loss in the right ear, and moderate to 
severe mixed hearing loss in the left ear.  

The Board notes the applicability of 38 C.F.R. § 4.86(a) for 
rating both ears based on these test results.  Further, 
applying these values to the rating criteria results in the 
highest numerical designations of Level VI in the right ear, 
and of Level V in the left ear.  See 38 C.F.R. § 4.85, Table 
VIa.  Application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 produces a 20 percent 
rating.  The Board notes that this indicates an improvement 
in the Veteran's bilateral hearing disability since the 
August 2007 VA audiology examination.  

Hence, after considering all of the medical evidence of 
record and applying the methods for evaluating hearing loss 
to the audiometric results, the Veteran's service-connected 
bilateral hearing loss warrants no more than a 30 percent 
rating under 38 C.F.R. § 4.85.  

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his bilateral hearing 
loss; however, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluations of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In essence, the Board 
is bound by law to apply VA's rating schedule based on the 
Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The Board finds that a preponderance of the evidence is 
against the Veteran's claim, and the claim for a disability 
rating in excess of 30 percent for service-connected 
bilateral hearing loss must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The above determination is based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current bilateral hearing loss has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  

There is also no indication that this disability has 
necessitated any period of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for referral actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted a rating in excess of 30 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  



ORDER

An increased rating in excess of 30 percent for the service-
connected bilateral hearing loss is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


